DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
 
Response to Amendment
Responsive to communications filed on February 8, 2021, amendments to the claims have been acknowledged. 
Claims 6 and 17 were previously rejected under 112b for failing to particularly point out the invention. Due to amendments to the claims the 112b rejection is withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “wherein each of the plurality of energy storage devices includes an external terminal that protrudes from the each of the plurality of energy storage devices in a second direction orthogonal to the first direction’ is new matter.  Nowhere in the specification  or in the figures provided shows support that the external terminals 13 protrudes from each of the plurality of energy storage devices  in a second direction orthogonal to the first direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 20110294000), and  further in view of Hoshino et al., (US 20160036021).  
Regarding claims 1,10, and 13-16, Kim discloses a battery pack 100 that includes a housing 110 accommodating a plurality of battery cells 170, an upper cover 120 covering an upper portion of the housing 110 [0023].  See figure 4, the battery cells are stacked in a first direction. Kim further discloses the housing 110 is made of resin [0025], the upper cover is coupled to the housing 110 [0024].  

    PNG
    media_image1.png
    730
    724
    media_image1.png
    Greyscale

Since the cover 120 is coupled to the housing 110, it would have been obvious to one having ordinary skill in the art before the effective filing date, to have the top cover 120 be made of resin like the housing in order to further insulate and protect the battery pack, (resin is an insulating material). (CLAIM 16)
Kim further discloses an end plate 150 [0030], the end plate is coupled to the front of the housing 110 [0032], the end plate 150 serves to securely contact the plurality of battery cells with the side walls 12 of the housing [0032].  Examiner notes the end plate 150 reads on the claimed terminal members. Kim does not explicitly disclose the end plates 150 (terminal members) are in a pair disposed on opposing sides of the plurality of energy storage devices, however it is known in the art to have a pair of end plates disposed on opposing sides of the plurality of energy storage devices.  
Hoshino teaches an energy storage apparatus that includes plural energy storage devices (see figure 1) stacked in a first direction [0038].  The energy storage apparatus includes a holder 3 that includes a pair of terminal members which sandwiches both ends of the energy storage device group [0089], see figure 4. 
It would have been obvious to one having ordinary skill before the effective filing date to have the end plates 150 of Kim be in a pair disposed on opposing sides of the plurality of energy storage devices as shown by Hoshino, in order to further secure the battery cells in the housing. 
Further, the Duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04.VI.B, In re Harza, 274 F.2d 669, 124 USPQ  378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). 
Therefore modified Kim discloses a pair of terminals members (end plate 150) disposed on opposing sides of the plurality of energy storage devices, in the first direction, the plurality of energy storage devices are disposed between the pair of terminal members (CLAIM 13). 

    PNG
    media_image2.png
    657
    678
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    859
    media_image3.png
    Greyscale


Kim further discloses an end plate and a BMS board 160 are located on the housing 110, second ends of the power lines 161a and 161b are connected to the BMS board 160. Further, the connector 132 is mechanically coupled to the BMS board 16 and electrically connected to the BMS board 160 by power lines 162a and 162b. In addition, a plurality of electronic components for controlling charge/discharge and calculating capacities of the battery cells are mounted on the BMS board 160 [0030], see also figure 2.  Examiner notes that the BMS board reads on the overall electrode.  The connector 132 reads on the claimed overall terminal. The power lines 161a, 161b, 162a and 162b reads on the claimed conductive member. See figure 2, the overall electrode (BMS board 120) and overall terminal (connector 132) protrudes from one of the pair of terminal members (end plate 150).  Kim further discloses a front cover 130 covering a front portion of the housing 110 [0023], see figure 1A, the cover 130 covers the BMS (not illustrated however it should be noted that the connector 132 is connected to the BMS 160). Examine notes the front cover 130 reads on the claimed cover member, which is removable and covers he overall electrode, see figure 2 the top cover 130 is removed. 
Kim does not disclose the top cover 120 covers the overall electrode covered by the cover member.  However, it is well within the artisan’s skill to place the top cover in different shapes, sizes and positions across the battery pack in order to further protect the battery pack and its components. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Also, the changes are obvious since such a modification would have involved a mere change in size of the top cover.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the top cover 120 of modified Kim extend to cover the overall electrode covered by the cover member (130), in order to further protect the battery pack and its components. See figure 2 the top cover 120 is removed. Therefore modified Kim further discloses a cover (top cover 120) that covers the overall electrode (BMS 160) covered by the cover member (130) and in a direction that one of the pair of terminal members (end plate 150) covers the plurality of battery cells 170, the cover member (130) is disposed between the cover (120, that extends to cover the overall electrode) and the one of the pair of terminal members (end plate 150).  (CLAIMS 10 and 15)
Kim further discloses each of the plurality of battery cells 170 has one or more terminals 171 formed on its top surface, see also figure  4 the external terminals 170 protrudes from the plurality of energy storage devices  in a second direction orthogonal to the first direction.  (CLAIMS 1 and 14)

    PNG
    media_image4.png
    775
    770
    media_image4.png
    Greyscale

Kim et al.,

    PNG
    media_image5.png
    761
    780
    media_image5.png
    Greyscale

Kim et al.,
Regarding claim 2, modified Kim discloses all of the limitations as set forth above in claim 1.  See figure 2, the conductive members 161a, 161b, 162a and 162b are mounted on the overall electrode (BMS 160) via screw members.  The conductive members are detachably mounted because the screws can be removed and therefore the conductive members will be detached from the overall electrode.  Kim further discloses the energy storage devices (battery (CLAIM 2)
Regarding claim3, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim further discloses see figure 2, the overall electrode (BMS 160) and the overall terminal (connector 132) protrude from one of the pair of terminal members (end plate 150) in an opposite direction to a direction that the one of the pair of the terminal members covers the plurality of energy storage devices (battery cells 170).  (CLAIM 3)
Regarding claim 4, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim does not explicitly disclose the overall electrode relays the electricity outputted from the energy storage devices and transmits the electricity to the overall terminal through the conductive member.   Since second ends of the power lines 161a and 161b are connected to the BMS board 160 and the connector 132 is mechanically coupled to the BMS board 16 and electrically connected to the BMS board 160 by power lines 162a and 162b [0030], it is inherent that the overall electrode relays the electricity outputted from the energy storage devices (battery cell 170) and transmits the electricity outputted from the battery cells 170 and transmits the electricity to the overall terminal (connector 132)  through the conductive members 161a,161b, 162a and 162b. (CLAIM 4)
Regarding claim 5, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim further discloses a reinforcement portion 180 coupled to the side of the housing [0023]. Examiner notes the reinforcement portion 180 reads on the claimed base portion. Modified Kim does not disclose the base portion is disposed between the one of the pair of terminal members (end plate 150) and the conductive members (161a, 161b, 162a, 162b), however, it is well within the artisan’s skill to place the reinforcement portion 180 in different shapes, sizes and positions across the battery pack and its components in order to further secure and support the battery pack and its components. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to place the reinforcement portion 180 disposed between the one of the pair of terminal members (end plate 150) and the conductive members (161a, 161b, 162a, 162b).  (CLAIM 5)
Regarding claim11, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim further discloses, see figure 1A the cover member (cover 130) covers the overall electrode (BMS 160) in a direction that the one of the pair of terminal members covers the plurality of energy storage devices (battery cells 170).  (CLAIM 11)
Regarding claim 12, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim does not explicitly disclose the electricity is not outputted from the overall terminal when the energy storage apparatus is not used.  However, the connector 132 (overall terminal) is connected to an external device (e.g., a charger or a load) [0024]. It is (CLAIM 12)
Claims 6-9 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (US 20110294000), further in view of Hoshino et al., (US 20160036021), as applied to claim 5 and 1 above,  and further in view of Oshiba et al., (US 20140370341).
Regarding claims 6-9, modified Kim discloses all of the limitations as set forth above in claim 5. Modified Kim does not disclose the overall electrode comprises: a plate-like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member. 
Oshiba teaches an energy storage apparatus 1 includes a module group that includes module units 11,12 and 13 a lower coupling component 20 and an upper component 30 [0054].  The module unit 11 includes an external positive terminal cover 11a which covers the external positive terminal 410 and an external negative terminal cover 11b that covers the external negative terminal 420 ([0055]; [0071]). The energy storage apparatus charges electricity from an external source and discharging electricity to an external device through the external positive and negative terminals [0055].  
The module group 10 includes an external wiring connection component 510 provided in module 11, a wiring duct bridging the module units 11,12 and 13 [0064], the wiring connection components are connected to at least one of  the plurality if energy storage devices 200 [0065]. The external wiring connection component 510 is attached to the restriction component 300 [0074].  The external wiring connectors include connecters 513 through 513 [0106]. Examiner notes the restriction component 300 reads on the claimed base portion. The external wiring connection component 510 reads on the claimed overall electrode.  See figures 4 and 3, the base 
Examiner further notes the connectors 513-515 reads on the claimed conductive members.  See figures 3, 7, 8 and 9, the overall electrode (external wiring connection component 510) includes a plate like member (511b guide portion) attached to the base portion (restriction component 300).  See figures 8 and 9; the overall electrode (external wiring connection component 510) includes a head portion (511 main body) attached to the plate like member (511b guide portion); and a thread portion (512 connector holder) attached to the head portion (511 main body) and protruding from the plate-like member (511b guide portion). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include the plate like member (511b guide portion), head portion (511 main body) and threaded portion (512 connector holder) of Oshiba to the overall electrode (BMS 160) of modified Kim in in order to further couple/fix and connect the overall electrode to the battery pack/housing via the base portion, in an effort to further secure the battery and its components.   Therefore modified Kim further discloses the overall electrode (BMS 160) comprises: a plate-like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member.  (CLAIM 6) 

    PNG
    media_image6.png
    589
    787
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    639
    865
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    638
    858
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    568
    816
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    673
    805
    media_image10.png
    Greyscale


 Regarding claim 7, modified Kim discloses all of the limitations as set forth above in claim 6. Modified Kim does not disclose the head portion is disposed between the base member and the plate like member; and wherein the threaded portion protrudes from the plate-like member in an opposite direction to a direction that the one of pair of terminal members covers the plurality of energy storage devices.  However, it is well within the artisan’s skill to arrange the head portion, threaded portion in different positions across the battery.  It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
  Therefore modified Kim discloses disclose the head portion is disposed between the base member and the plate like member; and wherein the threaded portion protrudes from the plate-like member in an opposite direction to a direction that the one of pair of terminal members covers the plurality of energy storage devices.  (CLAIM 7)
Regarding claims 8 and 9, modified Kim discloses all of the limitations as set forth above in claim 6. Modified Kim further discloses the base portion (reinforcement portion 180) may include a pair of opposite sidewall reinforcement portions 181 [Kim: 0049], see also figure 6. Examiner notes the pair of sidewall reinforcement portions 181 reads on the claimed fist side wall portions and second side wall portions.  
Modified Kim does not disclose the first side wall portions opposedly face each other such that the threaded portion and the overall terminal are positioned between the first side wall portions.  Modified Kim does not disclose the second side wall portions which opposedly face each other and are disposed between the first side wall portions, and wherein the threaded portion and the overall terminal are positioned between the second side wall portions. However, (CLAIM 8)  Modified Kim further discloses the second side wall portions which opposedly face each other and are disposed between the first side wall portions, and wherein the threaded portion and the overall terminal are positioned between the second side wall portions. (CLAIM 9)

    PNG
    media_image11.png
    641
    766
    media_image11.png
    Greyscale

Kim et al.,

Regarding claim 17, modified Kim discloses all of the limitations as set forth above in claim 1. Modified Kim further discloses a reinforcement portion 180 coupled to the side of the housing [0023]. Examiner notes the reinforcement portion 180 reads on the claimed base portion. Modified Kim does not disclose the base portion is disposed between the one of the pair of terminal members (end plate 150) and the overall terminal (connector 132), however, it is well within the artisan’s skill to place the reinforcement portion 180 in different shapes, sizes and positions across the battery pack and its components in order to further secure and support the 
It would have been obvious to one having ordinary skill in the art before the effective filing date to place the reinforcement portion 180 disposed between the one of the pair of terminal members (end plate 150) and the overall terminal (connector 132). 
Modified Kim does not disclose the overall electrode comprises: a plate-like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member. 
Oshiba teaches an energy storage apparatus 1 includes a module group that includes module units 11,12 and 13 a lower coupling component 20 and an upper component 30 [0054].  The module unit 11 includes an external positive terminal cover 11a which covers the external positive terminal 410 and an external negative terminal cover 11b that covers the external negative terminal 420 ([0055]; [0071]). The energy storage apparatus charges electricity from an external source and discharging electricity to an external device through the external positive and negative terminals [0055].  
The module group 10 includes an external wiring connection component 510 provided in module 11, a wiring duct bridging the module units 11,12 and 13 [0064], the wiring connection components are connected to at least one of  the plurality if energy storage devices 200 [0065]. The external wiring connection component 510 is attached to the restriction component 300 [0074].  The external wiring connectors include connecters 513 through 513 [0106]. Examiner notes the restriction component 300 reads on the claimed base portion. The external wiring connection component 510 reads on the claimed overall electrode.  See figures 4 and 3, the base 
Examiner further notes the connectors 513-515 reads on the claimed conductive members.  See figures 3, 7, 8 and 9, the overall electrode (external wiring connection component 510) includes a plate like member (511b guide portion) attached to the base portion (restriction component 300).  See figures 8 and 9; the overall electrode (external wiring connection component 510) includes a head portion (511 main body) attached to the plate like member (511b guide portion); and a thread portion (512 connector holder) attached to the head portion (511 main body) and protruding from the plate-like member (511b guide portion). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to include the plate like member (511b guide portion), head portion (511 main body) and threaded portion (512 connector holder) of Oshiba to the overall electrode (BMS 160) of modified Kim in in order to further couple/fix and connect the overall electrode to the battery pack/housing via the base portion, in an effort to further secure the battery and its components.   Therefore modified Kim further discloses the overall electrode (BMS 160) comprises: a plate-like member attached to the base portion; a head portion attached to the plate-like member; and a threaded portion attached to the head portion and protruding from the plate-like member.  (CLAIM 17) 
Regarding claim 18, modified Kim discloses all of the limitations as set forth above in claim 17. Modified Kim does not disclose the head portion is disposed between the base member and the plate like member; and wherein the threaded portion protrudes from the plate-like member in an opposite direction to a direction that the one of pair of terminal members covers the plurality of energy storage devices.  However, it is well within the artisan’s skill to arrange 
  Therefore modified Kim discloses disclose the head portion is disposed between the base member and the plate like member; and wherein the threaded portion protrudes from the plate-like member in an opposite direction to a direction that the one of pair of terminal members covers the plurality of energy storage devices.  (CLAIM 18)
Regarding claims 19 and 20, modified Kim discloses all of the limitations as set forth above in claim 17. Modified Kim further discloses the base portion (reinforcement portion 180) may include a pair of opposite sidewall reinforcement portions 181 [Kim: 0049], see also figure 6. Examiner notes the pair of sidewall reinforcement portions 181 reads on the claimed fist side wall portions and second side wall portions.  
Modified Kim does not disclose the first side wall portions opposedly face each other such that the threaded portion and the overall terminal are positioned between the first side wall portions.  Modified Kim does not disclose the second side wall portions which opposedly face each other and are disposed between the first side wall portions, and wherein the threaded portion and the overall terminal are positioned between the second side wall portions. However, it is well within the artisan’s skill to place the  sidewall reinforcement portions 181  first side wall and second side wall) in different shapes, sizes and positions across the battery pack and its components in order to further secure and support the battery pack and its components. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Therefore modified Kim further discloses first side wall portions opposedly face each other such that the threaded portion and the (CLAIM 19)  Modified Kim further discloses the second side wall portions which opposedly face each other and are disposed between the first side wall portions, and wherein the threaded portion and the overall terminal are positioned between the second side wall portions. (CLAIM 20)

Response to Arguments
Applicant’s arguments filed February 8, 2021 have been considered but are moot due to the amendments to the claims. Therefore, the rejections have been withdrawn. A new grounds of rejection is included herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/NIARA TRANT/
Examiner, Art Unit 1722       

/ANCA EOFF/Primary Examiner, Art Unit 1722